DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application 16/668948, now US Patent 11192610.
A preliminary amendment was received from applicant on 4/12/2021.
Claims 1-20 are canceled.
Claims 21-35 are new.
6.	Claims 21-35 are remaining in the application.
7.	The amended Drawings are accepted, except as otherwise noted.
8.	The amended Specification is accepted, except as otherwise noted.
Drawings
9.	The drawings are objected to because of the following informalities: No drawing reference characters are provided for the features indicated in paragraph 14 of this office action.  
10.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of paragraph 14 must be shown (with appropriate reference characters correlated to the written description) or the feature(s) canceled from the claim(s).  No new matter should be entered.
11.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the features indicated in paragraph 14 consistent with the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).
12.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
13.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
14.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The following claimed feature limitations are not found in the Specification as are recited in the claims:
“first vertical center plane”, “second vertical center plane”, “first foil”, “second foil”, “first envelope”, “second envelope” and “third envelope”
Claim limitations should be consistent with features described in the Specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (Abstract, Specification and Claims).
Appropriate correction is required.
15.	The Specification is objected to because of the following informalities:
	No drawing reference characters are provided for the above feature limitations.
	The status of the parent application is not provided.
Appropriate correction is required.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim(s) of U.S. Patent No. 11029686.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are encompassed by the claimed subject matter of claims of the U. S. Patent.
18.	Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim(s) of U.S. Patent No. 11192610.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are encompassed by the claimed subject matter of claims of the U. S. Patent.
Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

20.	Claims 33-35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
21.	The claimed feature limitations “first envelope”, “second envelope” and “third envelope” are not clear in light of the Specification, since not defined and/or described in the Specification.
Allowable Subject Matter
22.	If not for the double patenting rejection, claims 21-32 would be allowed.
23.	If not for the double patenting rejection, claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
24.	If not for the double patenting rejection, claims 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
25.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose pontoon boats with a plurality of foils attached to the pontoons.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
27.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/12/2022